We inadvertently overlooked the record fact that plaintiff, who litigated in forma pauperis, perfected appeal by simply procuring order of court granting same; and in the opinion we stated that as defendants' appeal had not been answered, request for increase in the compensation award could not be considered. Counsel, in brief in support of their application for rehearing, called our attention to the oversight, doubtless thinking that probably because of same the request for increase in award received no consideration.
We studied the record thoroughly and gave mature consideration to the contentions of each side. A restudy of the record would effectuate no change in our opinion. The lower court under the decided preponderance of testimony awarded plaintiff the maximum compensation due her. For these reasons no good purpose would be promoted by granting a rehearing, and application therefor is hereby denied.